DETAILED ACTION
1.      Claims 4, 6, 9 - 16 of U.S. Application No. 16377832 filed on 04/08/2019 are presented for examination. Claims 1 – 3, 5, and 7 – 8.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Surindar Sachar on 02/10/2020

The application has been amended as follows:
A- Please amend line 10 of claim 4 to read, --an insulating layer which covers an entirety of exposed surfaces of the spacing attachment plate and--

B- Please amend line 10 of claim 6 to read, --an insulating layer which covers an entirety of exposed surfaces of the spacing attachment plate and--

C- Please delete number “3” in line 18 of claim 6.

Please amend line 11 of claim 9 to read, --forming an insulating layer which covers an entirety of exposed surfaces of the spacing strip attachment--

E- Please amend line 11 of claim 15 to read, --spacing strip attachment plate, to form an insulating film on entire exposed surfaces of the spacing strip--

Response to Amendment
In the non-final office action of 09/17/2020, claims 1- 3, 5, and 7 – 9 were rejected under 35 USC 103. Claims 4, and 6 were objected to for depending on a rejected base claim but would be allowable if re-written in independent form all the limitations of the base claim and any intervening claim. 
In 12/02/2020, the Applicant amended claim 4 to include all the limitations of independent claim 1, while claim 6 was amended to include all the limitations of independent claim 1 and the intervening claim 2. Therefore, claims 4, and 6 are allowable.
Independent claim 9 was also amended to further clarify that the spacing strip is being fixed first on the spacing strip attachment plate and then the insulation layer is applied to cover the exposed surfaces of the spacing strip and the spacing strip attachment plate after the fixing strip. None of the prior arts in record discloses the steps in amended claim 9, therefore, claim 9 is found to be allowable.
Allowable Subject Matter
Claims 4, 6, 9 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4: the limitations of claim 4, “…, the spacing strips (3) and the spacing strip attachment plate (6) are provided at a first position which is closer to an end (left side in fig. 4) of the stator iron core (1) in the axial direction (right and left in fig. 4) and at a second position which is closer to a center (towards the right side of fig. 4) of the stator iron core (1) in the axial direction than the first position, and the insulating layer (21; fig. 2) is provided on the spacing strips (3) and the spacing strip attachment plate (6) in the first position, and the spacing strips (3) and the spacing strip attachment plate (6) in the second position are not provided with the insulating layer” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 11, 13, and 15 are allowable for depending on claim 4.
Regarding claim 6: the limitations of claim 6, “…, wherein the spacing strip attachment plate (6) and the spacing plate (7) are respectively arranged in plural in a circumferential direction via gaps (20; Fig. 5), and positions of both of the gaps (20) of the spacing strip attachment plate (6) and the spacing plate (7), which face to each other with the spacing strip (3) interposed therebetween, conform to one another in the circumferential direction” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 10, 12, 14, 16 are allowable for depending on claim 6.
Regarding claim 9: the limitations of claim 9, “…, forming an insulating layer (21) which covers an entirety of exposed surfaces of the spacing strip attachment plate (6) and the spacing strips (6) fixed to the spacing strip attachment plate, wherein the forming the insulating layer (21) includes forming the insulating layer (21) by executing insulation treatment, in a state in which the spacing strips (3) have been fixed to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/AHMED ELNAKIB/Examiner, Art Unit 2832